Title: To George Washington from Henry Lee, 17 August 1794
From: Lee, Henry
To: Washington, George


               
                  My dear sir
                  Richmond August 17th 94
               
               your late orders for a detachment of militia & proclamation give birth to a variety of sensations & opinions.  All good citizens deplore the events which have produced this conduct on your part, & feel but one determination to maintain inviolate our happy government at the risk of their lives & fortunes—there are some among us from the influence of party spirit & from their own ambitious views who rejoice in National adversity & gladden when they hear of governmental embarrassments.
               I am gratified in telling you that the great body of this state will exert themselves in whatever way you may direct to the utmost of their power & I am persuaded that you may count with certainty on their zeal & determination. the awful occasion demands united efforts & I beg leave to offer to you my services in any way or station you may deem them proper.
               When I saw you in Philada I had many conversations with you respecting Mr Henry & since my return I have talked very freely & confidentially with that gentleman—<I> plainly perceive that he has credited some information which he has received (from whom I know not) which induces him to beleive that you consider him a factious seditious character & that you expressed yourself to this effect on your return from So. Carolina in your journey thro this state as well as elsewhere—Assured in my own mind that his opinions are groundless I have uniformly combated them, & lament that my endeavours have been unavailing—He seems to be deeply & sorely effected. It is very much to be regretted, for he is a man of positive virtue as well as of transcendent talents, & was it not for his feelings above expressed, I verily beleive he would be found among the most active supporters of your administration—Excuse me for mentioning this matter to you, I have long wished to do it in the hope that it will lead to a refutation of the sentiments entertained by Mr H.
               A very respectable gentleman told me the other day that he was at mr Jeffersons & among enquirys which he made of that gentleman, he asked if it was possible that you had attached yourself to G. Britain & if it could be true that you was governed by British influence as was reported by many.
               He was answered in the following Words "that there was no
                  
                  danger of your being biassed by considerations of that sort so long as you was influenced by the wise advisers or advice which you at present had."
               I requested him to reflect & reconsider & to repeat again the answer—He did so & adhered to every word—Now as the conversation astonished me & is inexplicable to my mind as well as derogatory to your character, I consider it would be unworthy to me to withhold the communication from you—To no other person will it ever be made. The Gentleman is a Mr Robert Quarles who lives in Fluvanna County & is a man of strict veracity.  Wishing you every happiness I am your aff: friend
               
                  Henry Lee
               
            